DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. [US 2009/0237191] in view of Panasonic [JP S58-182339], applicant cited prior art..
Claim 1, Yano et al. discloses an electromagnetic relay [figure 8B] comprising: a housing [10] including a chamber; a first fixed contact terminal [55b] secured to the housing and extending from outside the housing into the chamber, the first fixed contact terminal [55b] including a first fixed contact point [55a] in the chamber; a second fixed contact terminal [56b] secured to the housing and extending from outside the housing into the chamber, the second fixed contact terminal [56b] electrically isolated from the first fixed contact terminal [55b] and including a second fixed contact point [56a] in the chamber; a movable contact [64] arranged in the chamber, and including a first movable contact point [65] and a second movable contact point [66], the first and second movable contact points facing the first and second fixed contact points respectively [figure 8B], and the first and second movable contact points traveling in a contact movement direction in which the first and second movable contact points make contact with and separate from the first and second fixed contact points [figure 8B]; a movable shaft [60] arranged in the chamber extending in the contact movement direction with one end in the extension direction connected to the movable contact and configured to move therewith; and a solenoid [32/35/46/61] arranged in the chamber on one end in the contact movement direction relative to the movable contact, the solenoid being connected to the movable contact [64] via the movable shaft [60], wherein the solenoid comprises: a spool [32] that 
Yano et al. fails to teach that the groove and first locking part are located on the movable armature while the second locking part is located on the movable shaft.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to interchange the location of the locking components, i.e. relocate the groove and first locking part of Yano from the movable shaft to the moveable armature and relocate the second locking part from the moveable armature to the movable shaft, 
Yano et al. as modified fails to teach that the movable armature includes a position limiting part provided on one end of the groove along the insertion direction of the movable shaft, the position limiting part configured to limit the position of the other end of the movable shaft in the groove along direction intersecting the contact movement direction.
Panasonic teaches a relay [figures 5-7] with a movable armature [2] includes a position limiting part [6] provided on one end of the groove along the direction intersecting the shaft [7] movement direction, the position limiting part being configured to limit the position of the other end [8] of the movable shaft [7] in the groove along the insertion direction of the movable shaft [figure 6] limiting movement along the direction of the shaft.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the position limiting of Panasonic in the of electromagnetic relay Yano et al. as modified thereby limiting movement of the shaft along the direction of the shaft in order to provide a simple alignment and attachment means between the shaft and the moveable armature.
Claim 10, as best understood, Yano et al. as modified discloses the electromagnetic relay according to claim 1 (2), wherein Yano et al. discloses that the solenoid includes a retainer tube [annular rib 72; figure 8B] wrapped around the movable armature [61] in the contact movement direction and holding the movable armature. 
	
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. [US 2009/0237191] in view of Panasonic [JP S58-182339], applicant cited prior art, and in further view of Kubono et al. [US 2015/0054605].

Kubono et al. teaches an electromagnetic relay [1; figure 1] comprising a solenoid [15/13/6] with a spool [15] that includes a protruding portion [interior projection portion above 11] extending in the insertion direction of a movable shaft [5] from the inner peripheral surface of the through-hole in the drum [figure 1], the protruding portion contained in the groove and configured to prevent the other end of the movable shaft from shifting position [the projection limits the movement of 6 in the through-hole]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the spool projection of Kubono et al. in the electromagnetic relay of Yano et al. in order to provide further support and alignment of the movable armature in the through-hole of the spool.
Claim 13, Yano et al. as modified discloses the electromagnetic relay according to claim 6, wherein Yano et al. discloses that the solenoid includes a retainer tube [annular rib 72; figure 8B] wrapped around the movable armature [61] in the contact movement direction and holding the movable armature. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. [US 2009/0237191] in view of Panasonic [JP S58-182339], applicant cited . 
Claim 7, Yano et al. as modified discloses the electromagnetic relay according to claim 1, with the exception of the movable armature is made up of a plurality of laminations layered in the direction inserting the contact movement direction [same as direction of the shaft movement].
Sora teaches an electromagnetic relay [100], wherein the movable iron core (movable armature) [18] is formed by laminating steel plates of a metal such as iron [paragraph 0025].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the movable armature of Kubono et al. as modified from a plurality is made up of a plurality of laminations layered in a direction intersecting the contact movement direction [same as the shaft movement direction] as taught by Sora to reduce eddy currents.
Yano et al. as modified fails to teach wherein at least one of the plurality of laminations includes a protrusion on both sides in the width direction which is orthogonal to the contact movement direction and the insertion direction.
Kubono et al. teaches that a movable core [6] can have a projection [6a] which is orthogonal to the contact movement direction and the insertion direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the projection of Kubono et al. which is which is orthogonal to the contact movement direction and the insertion direction in the electromagnetic relay 
Claim 14, Yano et al. as modified discloses the electromagnetic relay according to claim 7, wherein Yano et al. discloses that the solenoid includes a retainer tube [annular rib 72; figure 8B] wrapped around the movable armature [61] in the contact movement direction and holding the movable armature. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. [US 2009/0237191] in view of Panasonic [JP S58-182339], applicant cited prior art, and in further view of Sora [US 2014/0092517] and Kubono et al. [US 2015/0054605]. 
Claim 9, Yano et al. as modified discloses the electromagnetic relay according to claim 6, with the exception of the movable armature is made up of a plurality of laminations layered in the direction inspecting the direction of the contact movement [same as direction of the shaft movement].
Sora teaches an electromagnetic relay [100], wherein the movable iron core (movable armature) [18] is formed by laminating steel plates of a metal such as iron [paragraph 0025].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the movable armature of Kubono et al. as modified from a plurality is made up of a plurality of laminations layered in a direction intersecting the contact movement direction [same as the shaft movement direction] as taught by Sora to reduce eddy currents.

Kubono et al. teaches that a movable core [6] can have a projection [6a] which is orthogonal to the contact movement direction and the insertion direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the projection of Kubono et al. which is which is orthogonal to the contact movement direction and the insertion direction in the electromagnetic relay Yano et al. as modified in order to provide for proper alignment and set a limit on the range of travel.
Claim 16, Yano et al. as modified discloses the electromagnetic relay according to claim 9, wherein Yano et al. discloses that the solenoid includes a retainer tube [annular rib 72; figure 8B] wrapped around the movable armature [61] in the contact movement direction and holding the movable armature. 

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 10, Applicant contends that the combination of Yano in view of Panasonic fails to teach the limitation of claim 1, wherein "limit the position of the other end of the movable shaft ... along the direction intersecting the contact movement direction."

In response, Panasonic teaches limiting the movement of the shaft [7] along its direction of movement which may be construed as left/right in figure 6, but can be up/down as shown in figure 4.  The relative direction based on the drawing is immaterial, only that Panasonic teaches element 6 projecting in a direction which intersects the shaft [7] movement direction to restrict the movement of shaft [7] along its direction of movement.  When applied to Yano, the limiting projection [6] would extend in a direction intersection the direction of movement of the shaft that is also the direction of contact movement.
 	Regarding Claims 6, 7, 9, 13, 14 and 16, since Yano in view of Panasonic discloses the claimed invention, and no additional arguments have been provided, the rejection is sustained.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837